DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejections on claim 40 are hereby withdrawn.
Claim Objections
Claim 40 is objected to because of the following informalities: applicant either (i) need to change “selected from” on line 2 to --- selected from the group consisting of ---  or (ii) need to change “and” (in front of “dairy products”) to --- or --- on the last line.  Alternatives may be set forth as "a material selected from the group consisting of A, B, and C" or "wherein the material is A, B, or C".  See MPEP 2173.05(h).  Appropriate correction is required.
Claim 56 is objected to because of the following informalities:  on line 2, applicant either (i) need to change “selected from” on line 1 to --- selected from the group consisting of ---  or (ii) need to change “and” (in front of “liquid dentifrices”) to --- or --- on line 2.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 36-40 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamanaka et al (JP 2005-145952, its JPO English abstract and its machine-assisted English translation).
Yamanaka teaches (see JPO English abstract) a caries-preventing composition, which efficiently inhibits demineralization, accelerates re-calcification and is excellent in preservation stability for a long period.  The caries-preventing composition is used by applying it on the teeth, and the composition contains (a) 1-30 wt.% casein phosphopeptide-amorphous calcium phosphate complex (“CPP-ACP”- instant PP-ACP) and/or casein phosphopeptide-amorphous calcium fluoride phosphate complex (“CPP-ACFP”- instant PP-ACFP), (b) 0.01-10 wt.% sodium carboxymethylcellulose having 0.7-1.0 etherification degree, (c) 0.5-40 wt.% thickening agent, (e) 0.01-5.0 wt.% of at least 1 kind of fluorine compound selected from sodium fluoride, tin fluoride and monofluoro sodium phosphate, which may be blended as necessary, and (d) the balance of water. 
Specifically, in its Example 17 (as shown in Table 2 on pg.8 of the Japanese document), Yamanaka’s caries-preventing composition contains (a) 5.00 wt.% of CPP-ACP (instant phosphopeptide(PP) stabilized amorphous calcium phosphate (ACP)), (b) 2.00 wt.% of sodium carboxymethylcellulose, (c) 0.50 wt.% of guar gum (a thickening agent – instant excipient), (e) 0.05 wt.% of tin fluoride (the Japanese word “
    PNG
    media_image1.png
    21
    65
    media_image1.png
    Greyscale
” as shown in Table 2 (under Example 17 and the component (e)) is translated as tin fluoride according to Google Translate) and (d) the balance of water (55.75 wt.%).  
With respect to instant limitation ”stannous-associated”, applicant does not define the term “associated”.  According to Britannica online (https://www.britannica.com/science/chemical-association), “chemical association” means aggregation of atoms or molecules into larger units held together by forces weaker than chemical bonds that bind atoms in molecules.  In instant case, CPP-ACP and tin fluoride are mixed together in an aqueous solution as is the case in the present invention.  It is the Examiner’s position that in the aqueous solution containing CPP-ACP and tin fluoride, the CPP-ACP will exist in a stannous-associated form because tin  fluoride (SnF2) is readily soluble in water, producing dissociated stannous ions (i.e., tin (II)), which will naturally associate with the CPP-ACP.  It is the Examiner’s position that the tin (II) does not turn into tin (IV) in Yamanaka because tin (IV) is water-insoluble, and thus if tin (II) turned into tin (IV), it would have precipitated out.  However, Yamanaka clearly states that an object of its invention is to provide a caries-preventing composition having excellent long-term storage stability (which means no precipitation or gelation according to Yamanaka– see [0015]).  Thus, Yamanaka impliedly teaches that its tin (II) does not turn into tin (IV) in its invention.  Therefore, Yamanaka teaches instant stannous-associated phosphopeptide stabilized amorphous calcium phosphate (ACP) or amorphous calcium fluoride phosphate (ACFP) complex.       
With respect to instant stannous ion content of 1.4-1.8 moles of stannous per mole of PP, Yamanaka’s CPP-ACP is present in the amount of 5.00 wt.% and the tin fluoride is present in the amount of 0.05 wt.% (500 ppm), which gives a stannous ion (tin ion) content of 1.6 moles of stannous per mole of PP (present Example 1 (see [0164] in the US-PGPUB of present specification) also uses 5% CPP-ACP and 500 ppm of SnF2, and applicant state in [0164] that Sn:CPP molar ratio is 1.6:1).  Thus, Yamanaka teaches instant stannous ion content of 1.4-1.8 moles of stannous per mole of PP.
Thus, Yamanaka teaches instant claims 36-39.
With respect to instant claim 40, Yamanaka teaches ([0005]) that its composition can be used in oral care compositions such as dentifrices (which is a paste or powder for cleaning the teeth) and mouthwash.  Yamanaka also indicates ([0007]) that applying a paste-like or cream-like oral care composition containing CPP-ACP (such as coating it on teeth) has been investigated.  Thus, Yamanaka teaches instant toothpastes or toothpowders.  Thus, Yamanaka teaches instant claims 40 and 56.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 59 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al (JP 2005-145952, its JPO English abstract and its machine-assisted English translation).
As discussed above, in Yamanaka’s Example 17, the stannous-associated phosphopeptide stabilized ACP or ACFP complex has a stannous ion content of 1.6 moles of stannous per mole of PP.  The stannous ion content of 1.6 moles is somewhat different from instant 1.4 moles and 1.8 moles of claims 59-60.  However, MPEP 2144.05(II)(A) states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”  Furthermore, Table 2 of Yamanaka also shows that for compositions containing CPP-ACP and stannous fluoride, the amount for CPP-ACP ranges from 5-10 wt.% and the amount for stannous fluoride ranges from 0.02-0.1 wt.%.  This gives a range of 0.32 – 3.2 moles of stannous per mole of PP (as calculated by the Examiner).  Under such general guideline given, instant stannous ion content of claims 59 and 60 would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (besides, instant values of 1.4 moles and 1.8 moles of claims 59 and 60 lie inside ranges taught by Yamanaka, and thus, a prima facie case of obviousness exist as to the instant values of claims 59 and 60.  In the case “where the [claimed] ranges overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness would exist which may be overcome by a showing of unexpected results, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).  Thus, Yamanaka renders obvious instant claims 59 and 60. 
Response to Arguments
Applicant argue that the cited prior art (JP 2005-145952 and EP 1525878, which applicant claims as the English counterpart of the Japanese document) does not disclose a complex of the stannous moieties and CPP-ACP/CPP-ACFP and thus does not anticipate instant claim 36, which claims a complex of stannous ions that are associated with PP-ACP (or with PP-ACFP) wherein the recited complex has a stannous ion content of from about 1.4 moles to about 1.8 moles of stannous per mole of phosphopeptide.  Applicant argue that instantly recited complexes is made by adding a stannous compound to an aqueous solution containing PP-ACP or PP-ACFP (e.g., CPP-ACP or CPP-ACFP) at a stannous ion content of > 1 mole of stannous per mole of CPP but less than 4 moles of stannous per mole of CPP, which results in solubilized Sn2+ being stabilized by the CPP.  Applicant argue that such protocol prevents the Sn2+ from oxidizing to Sn4+ and forming an insoluble precipitate.  Applicant argue that merely mixing the components together in any order will not necessarily result in the formation of a complex as claimed and that JP 2005-145952/EP 1525878 does not teach or suggest a complex as claimed, and does not disclose a process that would necessarily result in such a complex.
However, first of all, instant claims are not method claims.  Secondly as already discussed above, it is the Examiner’s position that Yamanaka does teach instantly claimed stannous-associated phosphopeptide (PP) stabilized ACP or ACFP complex having the stannous ion content of 1.6 moles of stannous per mole of PP.  That is, in Yamanaka, CPP-ACP and tin fluoride are mixed together in an aqueous solution as is the case in the present invention.  In the aqueous solution containing CPP-ACP and tin fluoride, the CPP-ACP will exist in a stannous-associated form because tin  fluoride (SnF2) is readily soluble in water, producing dissociated stannous ions (i.e., tin (II)), which will naturally associate with the CPP-ACP.  As discussed above, it is also the Examiner’s position that the tin (II) does not turn into tin (IV) in Yamanaka because tin (IV) is water-insoluble which means that if tin (II) turned into tin (IV), it would have precipitated out.  However, Yamanaka clearly states that its invention provides a caries-preventing composition having excellent long-term storage stability (which means no precipitation or gelation according to Yamanaka– see [0015]).  Thus, Yamanaka impliedly teaches that its tin (II) does not turn into tin (IV) in its invention.  Therefore, Yamanaka teaches instant stannous-associated phosphopeptide stabilized amorphous calcium phosphate (ACP) or amorphous calcium fluoride phosphate (ACFP) complex.     Furthermore, Yamanaka’s CPP-ACP is present in the amount of 5.00 wt.% and the tin fluoride is present in the amount of 0.05 wt.% (500 ppm), which gives a stannous ion (tin ion) content of 1.6 moles of stannous per mole of PP as explained above.  Thus, Yamanaka teaches instantly claimed stannous-associated phosphopeptide (PP) stabilized ACP or ACFP complex having the stannous ion content of 1.6 moles of stannous per mole of PP.    
Pointing to EP 1525878, applicant state that Yamanaka’s disclosed compositions comprise: (a) CPP-ACP and/or CPP-ACFP, (b) a sodium carboxymethylcellulose, (c) a viscosity regulator, (d) water, and (e) optionally, a fluoride compound, which may be selected from the group consisting of sodium fluoride, stannous fluoride, and sodium monofluorophosphate.  However, although applicant characterizes the presence of a fluoride compound as optional, the EP document clearly requires its presence in its second embodiment (see [0011]). 
 Then, applicant again argue that merely mixing a source of stannous ion with CPP-ACP and/or CPP-ACFP would not necessarily obtain a complex of stannous associated with, e.g., CPP-ACP and/or CPP-ACFP.  Applicant argue that JP 2005-145952/EP 1525878 provides very little information on how to prepare its compositions, and provide no guidance that would have led a person of ordinary skill to follow a protocol that necessarily would arrive at a complex as claimed.  Applicant argue that it appears that the reference contemplates simply blending the components together.  Applicant thus argue that there is no teaching or suggestion that would have led a person of ordinary skill to combine the components in a manner that would result in the formation of a complex as claimed, or prevent oxidation of the Sn2+ to Sn4+. Applicant argue that because JP 2005-145952/EP 1525878 only discloses stannous fluoride as a fluoride compound, a person of ordinary skill would have had no reason to take care regarding the oxidation state of the stannous moiety.  The Examiner believes that applicant’s argument has already been addressed above.
Applicant argue that although the rejection cites Example 17 of JP 2005-145952 as an embodiment having stannous fluoride, they note that Table 2 of EP 1525878 does not list stannous fluoride but lists sodium fluoride twice instead.  However, first of all, the Examiner relied on the teachings of JP 2005-145952 not on its related application EP 1525878, and Table 2 of the Japanese document clearly shows the Japanese phrase     “
    PNG
    media_image1.png
    21
    65
    media_image1.png
    Greyscale
” (under Example 17 and the component (e)) which is translated as tin fluoride according to Google Translate.  Besides, it is obviously a mistake in translation that the term “Sodium fluoride” is repeated twice in Table 2 in the European document.  
 Applicant argue that the water content of Example 17 (55.75%) would not favor the formation of a complex as claimed, because it would not allow for sufficient mixing of the CPP-ACP and stannous fluoride.  Applicant argue that the likelihood of forming a complex in Yamanaka’s Example 17 is further undermined by the presence of 30 wt.% glycerin (as a viscosity regulator) and 2 wt.% Cellogen (sodium carboxymethylcellulose having an etherification degree of 0.85 to 0.95) in Example 17 because presence of these components would reduce the solubility of salts in the composition, including stannous fluoride.  Applicant argue that in view of the presence of these and other components, very little water would be available in the composition for dissolution of the stannous fluoride, let alone formation of a complex as claimed.  However, Example 17 of the Japanese document is showing a final composition, and the balance water amount of 55.75% in the final composition does not represent the initial amount of water during the initial process of mixing the CPP-ACP and stannous fluoride.  While it is true that Yamanaka is silent as to how the final composition was made (e.g., in what order), it is also clear that Yamanaka aims to avoid precipitation or gelation so as to achieve a long-term stability of its composition.  Thus, one skilled in the art would have made it sure that there is enough initial amount of water to mix the CPP-ACP and stannous fluoride without forming precipitation or gelling.
For the reasons discussed above, instant 102 and 103 rejections over Yamanaka (JP 2005-145952) still stand.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        December 17, 2022